The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
 
Current Status of Claims 
By amendment accompanying the request for continued examination of February 14, 2022, the Applicant amended claims 9, and 16 in order to emphasize distinguishable features of the instant invention. Claims 1-8, 11, and 17 were canceled. Therefore, claims 9-10, 12-16, 18-20 are currently active in the application and are in condition for allowance.

Allowable Subject Matter
The instant invention, which aiming to provide a display device with supports/lightening creating an impression of floating device, is closely shown by reference to Jin (US Patent Publication 2017/0364763 A1), which does not show and increase the first brightness of the first-group pixels to a second brightness brighter than the first brightness each time the touch is detached from the fingerprint sensing area and then a re-touch is detected at the fingerprint sensing area, such that the second brightness gradually increases with each re-touch, wherein while the touch is maintained, the brightness of the first-group pixels increases to be proportional to an elapsed time in which the touch is detected at the fingerprint sensing area.”,  as illustrated at least in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free).